Fourth Court of Appeals
                                   San Antonio, Texas
                                            July 5, 2018

                                       No. 04-18-00402-CV

                  IN THE ESTATE OF MARIA L. RAYNES, DECEASED,

                       From the Probate Court No 2, Bexar County, Texas
                                 Trial Court No. 2013PC0369
                                Tom Rickhoff, Judge Presiding


                                          ORDER
        The court reporter responsible for preparing the reporter’s record in this appeal has filed a
notification of late record, stating that the appellant has failed to pay or make arrangements to
pay the fee for preparing the reporter’s record.

        We, therefore, ORDER appellant to provide written proof to this court on or before July
16, 2018 that either (1) the reporter’s fee has been paid or arrangements have been made to pay
the reporter’s fee; or (2) appellant is entitled to appeal without paying the reporter’s fee. If
appellant fails to respond on or before July 16, 2018, appellant’s brief will be due within thirty
days from the date of this order, and the court will only consider those issues or points raised in
appellant’s brief that do not require a reporter’s record for a decision. See TEX. R. APP. P.
37.3(c).


                                                      _________________________________
                                                      Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of July, 2018.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court